Name: Council Regulation (EEC) No 1900/87 of 2 July 1987 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 NoL 182 /40 Official Journal of the European Communities 3.7 . 87 COUNCIL REGULATION (EEC) No 1900/87 of 2 July 1987 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having- regard to the opinion of the European Parl ­ iament (2 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas under Article 4 ( 5 ) of Regulation (EEC) No 2727/75 (4), as last amended by Regulation (EEC) No 1579/ 86 ( 5), ;the co-responsibility levy is to be . collected at the following stages : first processing, intervention buying or export ; whereas in order to take into account difficulties that have arisen in the application of this mechanism, and pending a report on the functioning of the said levy, that provision should be provisionally amended , by providing, for the 1987 /88 marketing year, for the possibility of also collecting the said levy when cereals are put on the market by the producers , whilst avoiding any distortion of competition ; Whereas the difficulties which , moreover, have led to small producers being granted aid in the form of compensation for the co-responsibility levy still obtain ; whereas Member States which have already applied the provision in question during the 1986/ 87 marketing year should , therefore , be authorized to make use of it again for the 1987/ 88 marketing year ; Whereas stabilization of the conditions on the cereals market can only be achieved by increasing restrictions on recourse to intervention ; whereas to that end, provision should be made firstly that no buying-in may be carried out if market prices in certain areas and for a certain period are lower than the intervention price ; whereas , to the same end, provision should , in addition , be made that the prices at which the intervention agencies buy in are at a lower level than the intervention price , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) _ No 2121fib is hereby amended as follows : ( 1 ) In Article 4 :  the following subparagraph shall be added to paragraph 5 : 'However, at their request, Member States may, for the 1987/ 88 marketing year, be authorized to collect the co-responsibility levy when cereals are put on the market by the producers .'  the first indent of paragraph 7 shall be replaced by the following : '  the definition of the first processing and that of being put on the market.' (2) In Article 4a (4), the subparagraph shall be replaced by the following :. '4 . During the 1987/ 88 marketing year, Member States which granted aid to small producers during the previous marketing year in the form of compensation for the co-responsibility levy, may continue to grant such aid in that form, under conditions to be determined in accordance with the procedure laid down in paragraph 5 .' ( 3) In Article 6 ( 1 ) shall be replaced by the following : ' 1 . Without prejudice to the provisions of Article 5 , the intervention prices , the buying-in prices referred to in Article 7 (4), the target prices and the threshold prices shall be the subject of monthly increases , phased over all or part of the marketing year .' (4 ) Article 7 shall be replaced by the following : !'Article 7 1 . Where , during a certain period , the market price for common wheat, durum wheat, rye , barley, maize and sorghum is , in certain representative export ports , lower than the intervention price , a decision shall be taken that, under the procedure laid down in Article 26, the intervention agencies shall buy in the quantities offered them , provided that the offers comply with conditions , in particular in respect of quantity and quality, to be determined . (') OJ No C 89 , 3 . 4 . 1987 , p . 8 . ( 2 ) OJ No C 156 , 15 . 6 . 1987 . C) OJ No C 150 , 9 . 6 . 1987 , p . 8 . ( 4) OJ No L 281 , 1 . 11 . 1975 , p . 1 . C) OJ No L 139 , 24 . 5 . 1986 , p . 29 . 3.7 . 87 No L 182 /41Official journal of the European Communities For the application of the first subparagraph :  the market price in the ports shall be corrected by a flat-rate amount representing the forwarding costs between the principal zones of production and those ports ,  common fodder wheat shall be differentiated from common wheat for which the intervention price is fixed . In that case the intervention price shall be reduced by the amount fixed for that purpose pursuant to : the third indent of paragraph 7 . 2 . The buying-in referred to in paragraph 1 may only take place during the following periods :  from 1 August to 31 May with regard to Italy, Spain , Greece and Portugal ,  from 1 October to 31 May with regard to the other Member States . 3 . Cessation of buying in for intervention shall be decided upon in accordance with the procedure laid down in Article 26 , where the cereal market prices in question in the zones referred to in - paragraph 1 are , during a period to be determined , above the intervention price . 4 . The buying-in referred to in paragraph 1 shall be carried out on the basis of a price equal to 94 % of the intervention price for the cereals in question, as altered by any price increase or reduction fixed pursuant to Article 3 or paragraph 7 of this Article , irrespective of the agency to which the cereals are offered under the conditions adopted pursuant to paragraphs 6 and 7 hereof. 5 . Under the conditions adopted pursuant to paragraphs 6 and 7 , the intervention agencies shall offer for sale , for export to third countries or for supply to the internal market, the product bought in pursuant with paragraph 1 . 6 . The Council shall , acting by a qualified majority on a proposal from the Commission, adopt the general rules governing intervention . 7 . Detailed rules for the application of this Article shall be fixed in accordance with the procedure laid down in Article 26 and in particular with regard to :  the representative ports , the forwarding costs and the period to be taken into consideration for the establishment of the market prices ,  the minimum quality  and quantity required at intervention for each cereal and in addition for durum wheat, the technological qualities _wrhich that cereal must satisfy,  the scales of price increases and reductions applicable to intervention, including a special : reduction applicable to common fodder wheat,  the specific quality criteria with which common wheat and rye , both of breadmaking quality, must comply in order to be able to benefit from the special price increase provided for in Article 3(1 ), ' the procedures and conditions for taking over by the intervention agencies ,  the procedures and conditions for disposal by the intervention agencies .' 5 . Article 10 (3 ) shall be replaced by the following : ' 3 . The amount of aid shall be fixed in accordance with the procedure laid down in Article 43 (2 ) of the Treaty.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European ­ Communities. It shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN